—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cohen, J.), rendered April 9, 1996, convicting him of *428robbery in the third degree, criminal possession of stolen property in the fourth degree, and unauthorized use of a vehicle in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly denied the defendant’s request to charge petit larceny as a lesser included offense of robbery in the third degree, since no reasonable view of the evidence would have supported the conclusion that the defendant committed the lesser offense but not the greater (see, People v White, 121 AD2d 762).
The trial court did not improvidently exercise its discretion in ruling that, should the defendant choose to testify, the prosecutor would be permitted to cross-examine him with respect to two prior convictions regarding auto theft (see, People v Sandoval, 34 NY2d 371). The mere fact that a defendant has committed crimes similar to the one charged does not automatically preclude the prosecutor from using evidence of such crimes for impeachment purposes (see, People v Rahman, 62 AD2d 968, affd 46 NY2d 882). The defendant’s previous conviction of robbery was probative on the issue of his credibility and his willingness to put his own interests above that of society (see, People v Pally, 131 AD2d 889; see also, People v Boseman, 161 AD2d 601). Bracken, J. P., O’Brien, Santucci and Joy, JJ., concur.